Citation Nr: 1009584	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent before 
March 2, 2009, and a rating higher than 50 percent from March 
2, 2009, for posttraumatic stress disorder with features of 
major depressive disorder.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

While on appeal, in a rating decision in March 2009, the RO 
granted a 50 percent rating for the service-connected 
posttraumatic stress disorder, effective March 2, 2009.  The 
Veteran continued his appeal for a higher initial rating.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In a statement in January 2010, the Veteran canceled his 
hearing before a Veterans Law Judge.  In lieu of a hearing, 
the Veteran submitted a letter describing his condition, 
which was accompanied by a waiver of initial RO consideration 
of that evidence in accordance with 38 C.F.R. § 20.1304.  

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  Before March 2, 2009, posttraumatic stress disorder with 
features of major depressive disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) under the General Rating Formula for 
Mental Disorders (General Rating Formula), including the 
symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV), of the 
American Psychiatric Association, which is referred to in 38 
C.F.R. § 4.130 (rating mental disorders), but not covered in 
the General Rating Formula.

2.  From March 2, 2009, posttraumatic stress disorder with 
features of major depressive disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders (General Rating Formula), including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
General Rating Formula.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent before March 
2, 2009, and a rating higher than 50 percent from March 2, 
2009, for service-connected posttraumatic stress disorder 
with features of major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005, March 2006, and November 
2008.  The Veteran was notified of the evidence needed to 
substantiate the claim for a higher rating, namely, evidence 
to show that the posttraumatic stress disorder was worse and 
the effect the disability had on employment.  Additionally, 
the Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by the rating decision in March 
2009 and the supplemental statements of the case in December 
2008 and March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded a personal hearing 
before a local hearing officer in October 2006.  The RO has 
obtained pertinent VA treatment records.  He has not 
identified any additionally available evidence for 
consideration in his appeal, and while he submitted a letter 
in January 2010 describing his condition, he indicated in a 
December 2008 statement that he had no additional evidence or 
information to give VA in support of his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in March 2006, 
December 2006, and March 2009, in order to ascertain the 
nature and severity of his service-connected disorder.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

The Veteran's posttraumatic stress disorder with features of 
major depressive disorder was rated 30 percent before March 
2, 2009 and 50 percent from March 2, 2009, under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The criteria for a 30 percent rating are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.



The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A Rating Higher than 30 Percent before March 2, 2009

A review of the records before March 2, 2009, shows that the 
Veteran was oriented. He was cooperative, well dressed, and 
generally adequately or fairly groomed.  Overall he was 
mentally intact.  His speech was soft and well understood, 
and his verbal comprehension was good.  His concentration was 
generally good.  Although he reported poor short-term memory, 
his sensorium was clear.  

At times, such as in December 2005 and February 2009, the 
Veteran's memory was actually found to be normal.  His 
thought processes were logical, coherent, and relevant.  His 
judgment was described at times as normal or as fair, and his 
insight was deemed to be limited at times and intact at other 
times.  In December 2006, his judgment and insight were found 
to be poor, but this was in regard to his continued drug use 
(a depression screen at that time was negative).  

The Veteran's psychological symptoms were noted to include 
anxiety, panic attacks and depression, insomnia, crying 
spells, and nightmares.  In November 2005, he was endorsing 
command hallucinations, but it was noted at that time that he 
had not been taking his psychotropic medications and had 
relapsed to substance abuse.  In December 2005 and January 
2006, his mood was "down".  In February 2006, it was noted 
that he had a mildly depressed mood, and in August 2006 his 
mood was "irritable."  As noted in September 2006, the 
Veteran's mood was stable and he did better since restarting 
his medication.  In December 2006, his mood was euthymic, and 
in November 2008 his mood was again euthymic with periods of 
depressed mood (his medications were noted to be generally 
effective).  In February 2009 his mood was fair.  Generally, 
his affect was reported to be appropriate or mood congruent.  
There was no suicidal or homicidal ideation reported during 
outpatient visits.  

The Veteran was administered psychological tests at the time 
of the December 2006 VA examination, which reflected that his 
intelligence quotient was in the average range and that his 
overall profile was invalid (on the Minnesota Multiphasic 
Personality Inventory), thus strongly raising suspicions of 
malingering.  While in the past he had lived a reclusive life 
in a trailer in the woods, he had relocated to be near family 
members and had strengthened family ties.  He seemed to 
exhibit an active social life with a wide variety of social 
and cultural activities, including at one time or another 
manufacturing silver jewelry for sale, performing music and 
dance for churches, and collecting tropical fish.  



On the March 2006 VA examination, the Veteran described 
improved social functioning due to ongoing treatment and 
reliance on family members for support.  He indicated, on the 
December 2006 examination, that he experienced auditory and 
visual hallucinations, as well as paranoia and suicidal 
ideation; however, the examiner seriously questioned the 
Veteran's credibility, finding that the Veteran may be 
significantly malingering.  It was noted on examination that 
the Veteran endorsed severe symptoms of emotional distress 
when it appeared to suit him.  It was found that he was 
incompetent for VA purposes during this period, based on many 
factors, most notably instability in his sobriety, 
questionable compliance with medication, and a history of 
assistance by family members to pay bills and handle 
paperwork.  

The Veteran has reported chronic difficulties with Vietnam 
nightmares, intrusive memories, flashbacks, insomnia, panic 
attacks related to nightmares, pervasive anxiety, depression, 
hypervigilance, and auditory hallucinations congruent with 
his feelings of anxiety, depression, and hypervigilance.  
However, the medical evidence, as related above, shows that 
his symptoms are more characteristic of a disability picture 
that is contemplated by a 30 percent rating than that 
contemplated by a 50 percent rating under Diagnostic Code 
9411.  For the period prior to March 2, 2009, the Veteran's 
GAF scores widely varied from 30 in November 2005 upon 
entering a VA domiciliary with diagnoses of posttraumatic 
stress disorder and polysubstance abuse versus dependence (he 
was discharged from the domiciliary a month later due to 
substance abuse); to 40 to 45 at the time of a VA examination 
in March 2006, when the diagnoses included severe 
posttraumatic stress disorder and major depressive disorder 
as well as polysubstance dependence and alcohol abuse; to 50 
(current and past year) at the time of a mental health clinic 
visit in December 2006, related to substance abuse and a 
history of posttraumatic stress disorder; to 60 at the time 
of a VA examination in December 2006, which was attributed 
solely to posttraumatic stress disorder while his diagnosis 
of alcohol and polysubstance dependency was assigned a GAF of 
50 and found to be the Veteran's main problem along with a 
personality disorder; to 55 with diagnoses of alcohol 
dependence and substance abuse (marijuana), upon entering an 
inpatient substance abuse treatment program in February 2009.  

Such scores reflect from moderate to serious impairment in 
social and occupational functioning, and do not appear to be 
consistent over the period before March 2009.  One factor 
that is consistently shown is that the GAF score has 
contemplated the impairment from the Veteran's alcohol and 
polysubstance abuse, and only one examiner has attempted to 
distinguish between the impairment from the service-connected 
posttraumatic stress disorder and the polysubstance abuse, 
essentially remarking that the latter was a larger problem 
than the former disorder.  Indeed, judging by the several 
occasions in which the Veteran has entered a substance abuse 
treatment program at VA during this period, it is reasonable 
to find that a large component of the lower GAF scores is not 
attributable to service-connected disability but to the 
Veteran's ongoing substance abuse.  While it is acknowledged 
that the examiner in a March 2006 examination report summary 
stated that it would appear that the Veteran's substance 
abuse problems began in Vietnam, this conclusion is in 
conflict with her earlier notation that the Veteran began 
using marijuana prior to the military, and is in conflict 
with the December 2006 examiner's finding that the substance 
abuse preceded Vietnam.  

It is noted that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned (38 C.F.R. § 4.126).  In the 
view of the Board, and in consideration of the type and 
severity of symptomatology of the service-connected disorder 
as discussed above and the December 2006 VA examiner's 
distinction between the impairment caused by the service-
connected disorder versus the polysubstance abuse, the 
characterization of the Veteran's posttraumatic stress 
disorder is consistent with the assignment of a 30 percent 
rating.  

In evaluating all the evidence for this period, the Board 
finds that the VA examination reports of March 2006 and 
December 2006 and the VA treatment records reflect that the 
Veteran's symptoms of posttraumatic stress disorder with 
features of major depressive disorder are not so severe as to 
affect his everyday life and his ability to function to a 
degree that more nearly approximates the schedular criteria 
for a 50 percent rating.

The symptomatology associated with the rating criteria under 
the General Rating Formula and symptomatology associated with 
the diagnosis of posttraumatic stress disorder under the DSM-
IV do not more nearly approximate or equate to occupational 
and social impairment, resulting in reduced reliability and 
productivity for the next higher rating. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for posttraumatic 
stress disorder with features of major depressive disorder 
before March 2, 2009, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

A Rating Higher Than 50 Percent from March 2, 2009

The evidence shows that on VA examination on March 2, 2009, 
the Veteran was oriented.  He was adequately groomed, 
generally cooperative, and pleasant.  His speech was 
generally normal in rate, rhythm, tone, and volume, although 
there was a somewhat rambling quality and slightly loose 
association.  His thought content was relevant and 
appropriate.  He had no history of delusions, but he did 
report paranoid ideation.  His mood was described by him as 
"pretty good" when around people but depressed when he was 
felt oppressed.  He declared that his mood was better now 
that he had reconnected with family members.  The Veteran 
described increased social functioning over the last four to 
five years, after he relocated to be closer to family, 
especially his children and grandchildren with whom he had 
strong connections.  He did not express any suicidal intent.  
He had impaired attention and concentration with minor 
problems with remote memory and general fund of information, 
as well as short-term memory.  His abstract reasoning skills 
were fair and his social judgment was grossly intact.  His 
psychological insights appeared to be partial.  The Veteran 
stated that he had mild improvement with medication, but also 
noted that in some ways his symptoms had increased, such as 
nightmares. 



In the examiner's opinion, the Veteran's difficulties with 
depression, alienation, preoccupation with Vietnam, anxiety, 
hypervigilance, sensitivity to "oppression", and nightmares 
have led to significant occupational and social impairment, 
but his substance abuse problems, which the examiner believed 
were not attributable to the posttraumatic stress disorder, 
have also led to significant impairment.  Overall, the 
examiner found that the Veteran demonstrated moderate to 
severe posttraumatic stress disorder symptomatology, and 
assigned a GAF score of 50, which is reflective of the high 
end of the range (i.e., nearly moderate) for symptoms 
denoting serious impairment.  While finding the Veteran to be 
totally impaired in terms of occupational and social 
functioning, the examiner attributed this to both the 
posttraumatic stress disorder and to nonservice-connected 
substance abuse.  And although the Veteran has been rated 
incompetent for VA purposes, and the examiner agrees that 
this should be continued, the examiner also noted that the 
reason for such a recommendation was that the Veteran had a 
history of an extensive substance abuse.  The day after the 
VA examination, the Veteran successfully completed and was 
discharged from a VA substance abuse rehabilitation program 
into which he was enrolled for the past month.  

The symptomatology associated with the rating criteria under 
the General Rating Formula and symptomatology associated with 
the diagnosis of posttraumatic stress disorder under the DSM-
IV do not more nearly approximate or equate to occupational 
and social impairment in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  There is no 
indication of such symptoms as obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  

Although the Veteran is competent to state that his 
disability is worse, nevertheless, the report of a VA health-
care professional is more probative than the Veteran's own 
characterization. 


For these reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for posttraumatic 
stress disorder with features of major depressive disorder 
from March 2, 2009, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture 
is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).




ORDER

A rating higher than 30 percent before March 2, 2009, and a 
rating higher than 50 percent from March 2, 2009, for 
posttraumatic stress disorder with features of major 
depressive disorder is denied.  


REMAND

The claim for a total disability rating for compensation 
based on individual unemployability was raised by the VA 
examiner in March 2009.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a 
request for a total disability rating for compensation based 
on individual unemployability (either stated or implied by a 
fair reading of the claim or of the evidence of record) is 
not a separate claim for benefits, but part of the claim for 
increase.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the 
duty to notify and the duty to assist 
on the claim for a total disability 
rating for compensation based on 
individual unemployability.  

2.  After the development has been 
completed, adjudicate the claim for a 
total disability rating for 
compensation based on individual 
unemployability, including an 
extraschedular rating.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


